Dykman, J.
This is an action for libel. The complaint states that the plaintiff is a lawyer; that the defendant McClellan was the owner and proprietor of a printing establishment; that James T. Lane was the editor and proprietor of the Westchester Independent, a weekly newspaper circulating in the county of Westchester, and which was published and printed by the defendant McClellan at his printing establishment in Mount Vernon, Westchester county; that the defendant Lane nfialiciously composed for publication, and delivered to the defendant McClellan for publication, and that the defendant McClellan maliciously printed and published, in the Westchester Independent, a certain libelous article concerning the plaintiff, containing the defamatory matter which is set out in the complaint, which is plainly libelous. The defendant McClellan demurred to the complaint, on the ground that there was a defect of parties defendant, and that there were nó'allégations in the complaint under which the defendant demurring could be held answerable to the plaintiff for any cause therein set forth, and also that causes of action stated in the complaint were improperly united. As has been already stated, the complaint alleges the composition of a libelous article by the defendant Lane, and its publication in a newspaper by the defendant McClellan. This allegation is sufficient to charge them both as the publishers of the libelous article. The judgment overruling the demurrer should therefore be affirmed, with costs.
Pratt, J., concurs: